Case 4:00-cr-01264-FRZ-BGM Documented gad Pe peeoris Page 1 of 1
AO 442 (Rey. LI/IL) Arrest Warrant (Page I)

r eee ee IVE
UNITED STATES DISTRICT COURT SAVICE
for the 2019 su 1O AM If: 59?
District of Arizona
TUCSOY
DISTRICT GF
United States of America ARIZONA

v. )

) Case No. CR-00-01264-002-TUC-FRZ
)
)
)
Dale Kisto }

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without unnecessary delay
(name of person to be arrested) Dale Kisto

who is accused of an offense or violation based on the following document filed with the court:

C) Indictment () Superseding Indictment ( Information O Superseding Information [) Complaint

QO Probation Violation Petition [1 Supervised Release Violation Petition © Violation Notice O Order of the Court
This offense is briefly described as follows:

18:3583: Violation of the Supervised Release imposed 2/6/2002.

Date: August 14,2019 ribet So ea a

issuing officer's signature

City and state: Tucson, Arizona S. Gammon, Deputy Cierk

Printed name and title

 

Return

 

at (city and state} - Can | }

pace: F/21)16 subjctamested by (Ofichc Pf)
and initialed on 2 lo > Lo Arresting officer's signature

in the District of Arizona,

This warrant.was hee On (date) 6 lI ly I} i __, and the person was arrested on (date) 2419

Printed name and title

 

 

 

AUSA, USPO Elizabeth Gonshak-Peters, USM (original & 1cc}
